EXAMINER’S AMENDMENT
The Applicant’s amendment dated 11/11/2021 has been entered and fully considered. Claim 1 has been amended by the Applicant. Claim 2 has been cancelled by the Applicant. Withdrawn claims 7-12 have been cancelled by the Examiner using Examiner’s Amendment (see below).
Claims 1 and 3-6 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-12 directed to Invention II non-elected without traverse.  Accordingly, claims 7-12 been cancelled.
The Examiner would like to point out that the withdrawn and now cancelled independent claim 7 recites limitations that may invoke claim interpretation under 35 USC 112 (f) (such as rotating mechanism). Furthermore, these structural limitations may not have description in the instant disclosure. This is just a courtesy note. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 7-12 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, WOOD discloses a manufacturing method for a pressure tank that comprises of disposing a preform with an outer fiber layers on an outer surface of liner that defines the pressure tank. WOOD further discloses disposing the liner/preform inside a mold and rotating the liner along its central axis while injection a resin via a gate into the mold and onto the surface of the preform while the liner is rotating.
WOOD, however, fails to disclose that the injection direction of the resin is shifted from the central axis of the preform/liner and a direction of a velocity component resulting from the injection of the resin in a direction of a tangential plane of the preform at a position where the injected resin collides with a surface of the preform is a direction opposite to a velocity in the circumferential direction resulting from the rotation of the preform.
Therefore, claim 1 and its dependent claims 3-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748